
	

113 HRES 305 IH: Expressing support for the 2013 Boy Scouts of America National Scout Jamboree in West Virginia.
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 305
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. McKinley (for
			 himself, Mr. Sessions,
			 Mr. Bishop of Georgia,
			 Mr. Rahall,
			 Mrs. Capito,
			 Mr. Thompson of Pennsylvania,
			 Mr. Roe of Tennessee,
			 Mr. Walden,
			 Mr. Collins of New York,
			 Mr. Barletta,
			 Mr. Stivers,
			 Mr. Johnson of Ohio,
			 Mr. Hensarling,
			 Mr. Fitzpatrick,
			 Mr. Graves of Missouri,
			 Mr. Smith of New Jersey, and
			 Mr. Rohrabacher) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing support for the 2013 Boy Scouts
		  of America National Scout Jamboree in West Virginia.
	
	
		Whereas the National Council of the Boy Scouts of America
			 is commended for their hard work and efforts on the National Scout Jamboree,
			 one of the unique and exciting experiences of scouting;
		Whereas the Boy Scouts of America is composed of 2.6
			 million youth members between the ages of 7 and 21 and more than 1 million
			 volunteers in local councils throughout the United States and its
			 territories;
		Whereas the Boy Scouts of America have built character,
			 encouraged physical, spiritual, and mental growth, and taught leadership skills
			 to generations of young men;
		Whereas the National Scout Jamboree is a gathering of over
			 45,000 scouts, leaders, and staff every 4 years to showcase everything that is
			 great about the Boy Scouts of America and its members;
		Whereas over 25,000 scouts from all 48 States camped
			 around the Washington Monument and The National Mall in Washington, DC, in 1937
			 for the first National Scout Jamboree;
		Whereas, since the first Jamboree in 1937, hundreds of
			 thousands of scouts have gathered at the National Scout Jamboree to live out
			 the scout oath, To help other people at all times.;
		Whereas the 2013 Jamboree located at the world-class
			 Summit Bechtel Family National Scout Reserve (commonly referred to as the
			 Summit) in West Virginia marks the 17th National Scout Jamboree;
		Whereas the Summit location will be the permanent home of
			 the National Scout Jamboree located on 10,600 acres in West Virginia’s
			 world-renowned adventure sports region known as the New River Gorge;
		Whereas the Summit in West Virginia has received such
			 global recognition that the World Scout Conference announced that the Summit
			 will host the 24th World Scout Jamboree in 2019;
		Whereas the 2019 World Scout Jamboree will be conducted in
			 the United States for the first time in 52 years;
		Whereas the Summit is the new home of achievement,
			 adventure, and innovation in scouting;
		Whereas the theme of the 2013 Jamboree is Go Big.
			 Get Wild.;
		Whereas 2013 will be the first year that venturers, a
			 branch of the Boy Scouts of America that includes young women, will be part of
			 the Jamboree;
		Whereas during the Jamboree, over 30,000 youth will
			 complete more than 300,000 hours of community service at 350 projects at sites
			 in West Virginia;
		Whereas the community service provided includes clearing
			 brush, performing repairs, cleaning litter, painting, planting, constructing
			 walkways and shelters, and pouring concrete;
		Whereas each year the scouts volunteer over 10 million
			 hours of service in their local communities;
		Whereas the National Jamboree is a chance to camp out with
			 friends, meet new friends, try high-adventure activities, learn new skills,
			 enjoy the outdoors, and have fun in an atmosphere of scouting fellowship;
			 and
		Whereas Congress is committed to the time-honored
			 celebration of the National Scout Jamboree and the goals and values of the Boy
			 Scouts of America: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors each scout,
			 venturer, volunteer, and staff member from across the United States celebrating
			 the 2013 National Scout Jamboree in West Virginia; and
			(2)directs the Clerk of the House of
			 Representatives to prepare a copy of this resolution for presentation to the
			 National Council of the Boy Scouts of America and the State of West Virginia as
			 an expression of the gratitude of the Congress of the United States—
				(A)to scouting;
			 and
				(B)for choosing West
			 Virginia as the site of the permanent home for the National Scout
			 Jamboree.
				
